DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Shem on 8/19/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of generating a table for forwarding traffic between networks that are implemented using different types of control planes, the method comprising: receiving, at a gateway device in a data path between a first network and a second network, a first route advertisement for the first network, wherein the first network is implemented using a first control plane of a first type and the second network is implemented using a second control plane of a second type, and wherein the first type and the second type are different; extracting, from the first route advertisement, a first next hop identifier- multiprotocol label switching (MPLS) label combination comprising a first next hop identifier and a first MPLS label; receiving, at the gateway device, another route advertisement for the first network, the another route advertisement including another next hop identifier-MPLS label combination, the another next hop identifier-MPLS label combination being different than the first next hop identifier-MPLS label combination; determining whether a local label has been assigned to the first next hop identifier-MPLS label combination; and in response to determining that a local label has not been assigned to the first next hop identifier-MPLS label combination: generating a first entry, wherein the first entry comprises a first local label, the first next hop identifier-MPLS label combination, and the another next hop identifier-MPLS label combination, the first local label being associated with the first network; and adding the first entry to a forwarding table of the gateway device.

2. (Canceled)

3. (Canceled)

4. (Currently Amended) The method of claim 1 

5. (Original) The method of claim 4, further comprising in response to determining that the subnet identifier is included in the routing table, retrieving the first local label from an entry for the subnet identifier in the routing table.

6. (Original) The method of claim 1, further comprising: receiving a second route advertisement for the first network, wherein the second route advertisement includes a second next hop identifier-MPLS label combination comprising a second next hop identifier and a second MPLS label, and wherein the first next hop identifier and the second next hop identifier are different; generating a second entry, wherein the second entry comprises the first next hop identifier-MPLS label combination, the second next hop identifier-MPLS label combination, and a second local label; and adding the second entry to the forwarding table of the gateway device.

7. (Original) The method of claim 6, further comprising removing the first entry from the forwarding table of the gateway device.

8. (Original) The method of claim 7, wherein removing the first entry from the forwarding table of the gateway device comprises: determining whether a third route advertisement has been received, the third route advertisement including the first next hop identifier-MPLS label combination; and in response to determining that the third route advertisement has not been received, deleting the first entry from the forwarding table of the gateway device.

9. (Original) The method of claim 1, further comprising: receiving a second route advertisement for the first network, wherein the second route advertisement includes a second next hop identifier-MPLS label combination comprising a second next hop identifier and a second MPLS label, and wherein the first next hop identifier and the second next hop identifier are different; and adding the second next hop identifier-MPLS label combination to the first entry.

10. (Original) The method of claim 1, wherein determining whether a local label has been assigned to the first next hop identifier-MPLS label combination comprises: determining whether the forwarding table includes a second entry comprising the first next hop identifier and the first MPLS label; and in response to determining that the forwarding table includes the second entry, extracting, from the second entry, a local label.

11. (Original) The method of claim 1, further comprising in response to determining that the first local label has been assigned to the first next hop identifier-MPLS label combination, retrieving the first local label from the forwarding table of the gateway device.

12-15 (Canceled)

16. (Currently Amended) A method for routing traffic between networks that are implemented using different types of control planes, the method comprising: receiving, at a network device, a first route advertisement for a first network that is implemented using a first control plane of a first type; extracting, from the first route advertisement, a next hop identifier- multiprotocol label switching (MPLS) label combination comprising a next hop identifier and a MPLS label; receiving, at the gateway device, another route advertisement for the first network, the another route advertisement including another next hop identifier-MPLS label combination, the another next hop identifier-MPLS label combination being different than the next hop identifier-MPLS label combination; -8-Application No.: 16/696,884PATENT Response Dated: July 28, 2021 determining whether a local label has been assigned to the next hop identifier-MPLS label combination; and in response to determining that a local label has not been assigned to the next hop identifier-MPLS label combination: generating an entry, wherein the entry comprises a local label, the next hop identifier-MPLS label combination, and the another next hop identifier-MPLS label combination, the local label being associated with the first network; and adding the entry to a forwarding table; generating a second route advertisement in which the MPLS label is replaced with the local label and the next hop identifier is set to an identifier of the network device; and transmitting the second route advertisement to a provider edge device that advertised a path to a second network that is implemented using a second control plane of a second type, wherein the first type and the second type are different.

17. (Original) The method of claim 16, further comprising, in response to determining that a local label has been assigned to the next hop identifier-MPLS label combination, retrieving the local label assigned to the next hop identifier- MPLS label combination from the forwarding table.

18. (Previously Presented) The method of claim 16, further comprising: receiving a data packet; extracting, from the data packet, a label; determining whether the extracted label is the local label; and   in response to determining that the extracted label is the local label: removing the label from the data packet, selecting one of the next hop identifier-MPLS label combination and the another next hop identifier-MPLS label combination; adding the MPLS label from the selected one of the next hop identifier-MPLS label combination and the another next hop identifier-MPLS label combination to the data packet, and transmitting the data packet to a device having the next hop identifier.   

19. (Previously Presented) The method of claim 18, further comprising retrieving, from the forwarding table, the next hop identifier- MPLS label combination and the another next hop identifier-MPLS label combination.  
20. (Previously Presented) The method of claim 19, wherein retrieving the next hop identifier-MPLS label combination and the another next hop identifier-MPLS label combination comprises: searching the forwarding table using the local label as a key; identifying the entry corresponding to the local label; and extracting, from the entry, the next hop identifier-MPLS label combination and the another next hop identifier-MPLS label combination.  
21.-46. (Canceled)    
  
47. (New) The method of claim 1, wherein the another route advertisement is received at the gateway device before the first route advertisement.

48.  (New)  A method in a gateway device in a data path between a first network and a second network comprising:
	receiving a data packet; and
	forwarding the data packet to a device based on an entry in a forwarding table, wherein the entry is produced by a method comprising:
		receiving a first route advertisement for the first network, wherein the first network is implemented using a first control plane of a first type and the second network is implemented using a second control plane of a second type, and wherein the first type and the second type are different;
		extracting, from the first route advertisement, a first next hop identifier-multiprotocol label switching (MPLS) label combination comprising a first next hop identifier and a first MPLS label;
		receiving another route advertisement for the first network, the another route advertisement including another next hop identifier-MPLS label combination, the another next hop identifier-MPLS label combination being different than the first next hop identifier-MPLS label combination;
		determining a local label has not been assigned to the first next hop identifier-MPLS label combination;
		generating the entry, wherein the entry comprises a first local label, the first next hop identifier-MPLS label combination, and the another next hop identifier-MPLS label combination, the first local label being associated with the first network; and
		adding the entry to the forwarding table.

49.  (New)  The method of claim 48, further comprising:
	extracting from the data packet a local label;
	retrieving the entry based on the local label, the entry including a plurality of next hop identifier-multiprotocol label switching (MPLS) label combinations;
	selecting a next hop identifier-MPLS label combination of the plurality of next hop identifier-multiprotocol label switching (MPLS) label combinations;
	removing the local label from the data packet; and
	adding an MPLS label of the selected next hop identifier-MPLS label combination to the data packet.

50.  (New)  The method of claim 48, wherein the data packet is received from a provider edge device that advertised a path to the first network.

51.  (New)  The method of claim 48, wherein the another route advertisement is received before the first route advertisement.


Allowable Subject Matter
Claim 1, 4-11, 16-20, 47-51 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as further amended in the Examiner’s Amendment authorized 8/19/2021. Specifically, Examiner notes that the claimed invention is allowed based on the limitations specifying, “receiving, at a gateway device in a data path between a first network and a second network, a first route advertisement for the first network, wherein the first network is implemented using a first control plane of a first type and the second network is implemented using a second control plane of a second type, and wherein the first type and the second type are different” and “generating a first entry, wherein the first entry comprises a first local label, the first next hop identifier-MPLS label combination, and the another next hop identifier-MPLS label combination, the first local label being associated with the first network; and adding the first entry to a forwarding table of the gateway device” based on “extracting, from the first route advertisement, a first next hop identifier- multiprotocol label switching (MPLS) label combination comprising a first next hop identifier and a first MPLS label” from “another route advertisement for the first network” and “a first route advertisement for the first network” as claimed.
Chan et al. (“Chan”) (US 10887225 B1) teaches Column 16 ll 20-44, Figure 9, a BGP peer device or gateway device receives BGP update comprising at least one label i.e. MPLS label see column 14 ll 53-column 15 ll 1-15, and network address and prefix value either considered a next hop identifier, see Figure 17 column 24 ll 44-50 routers in network Figure 17 extract information from update including next hop and labels, and generating or adding this to an entry. Also, Chan Figure 6, column 4 ll 58-64 entry includes a MPLS label e.g. 3001 and a next-hop e.g. R3, see further where swap may be associated with multiple labels column 11 ll 65- column 12 ll 1-21. As argued by Applicant, Chan Wijnands et al. US 20150215198 A1 ¶0028-29 teaches storing labels associated with a FEC for downstream routers. Filsfils et al. US 20200127913 A1 ¶0038-39 teaches obtaining advertisements with route information including next hop information and forwarding packets. These references fail to teach the same cited portion of claim 1 as cited above. 
Further, Bickhart US 20180091419 A1 shows claim 1 with advertisements including labels in connection with MPLS to route traffic. Finally, Gunalan et al. US 20180337852 A1 Figure 3-4 show building a table with local label and multiple outgoing labels and port identifiers, however this table is not the same as the claimed “first entry, wherein the first entry comprises a first local label, the first next hop identifier-MPLS label combination, and the another next hop identifier-MPLS label combination, the first local label being associated with the first network; and adding the first entry to a forwarding table of the gateway device” based on “receiving, at a gateway device in a data path between a first network and a second network, a first route advertisement for the first network, wherein the first network is implemented using a first control plane of a first type and the second network is implemented using a second control plane of a second type, and wherein the first type and the second type are different” and “extracting, from the first route advertisement, a first next hop identifier- multiprotocol label switching (MPLS) label combination comprising a first next hop identifier and a first MPLS label” from “another route advertisement for the first network” and “a first route advertisement for the first network” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478